Case 4:20-cv-02761 Document1 Filed on 08/07/20 in TXSD /|Page 1 of 4

United States Courts
5 Southern District of Texas
UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION AUG 07 2020
David J. Bradley, Clerk of Court
MENDELL MORGAN, )
: )
Plaintiff, ) Civil Action No.:
)
V. ) Judge:
)
SOUTHWEST CREDIT SYSTEMS, L.P., ) Magistrate:
)
Defendant. ) Sections
PLAINTIFF’S COMPLAINT

 

Plaintiff, MENDELL MORGAN (“Plaintiff”), through Plaintiff's attorney,
SCOTT, VICKNAIR, HAIR & CHECKI, LLC, alleges the following against Defendant,
SOUTHWEST CREDIT SYSTEMS, L.P. (“Defendant”):

INTRODUCTION

1. Plaintiff's Complaint is based on the Fair Debt Collection Practices Act (“FDCPA”), 15
U.S.C. § 1692, et seq.

JURISDICTION AND VENUE

2. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 15 U.S.C. § 1692k.

3. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such
actions may be brought and heard before “any appropriate United States district court without
regard to the amount in controversy.”

4. Venue and personal jurisdiction in this District are proper because Defendant does or
transacts business within this District, and a material portion of the events at issue occurred in
this District.

PARTIES
Case 4:20-cv-02761 Document1 Filed on 08/07/20 in TXSD Page 2 of 4

5. Plaintiff is a natural person residing in Houston, Texas.

6. Plaintiffis a consumer as that term is defined by 15 U.S.C. § 1692a(3).

7. Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. § 1692a(5).

8. Defendant is a debt collector as that term is defined by 15 U.S.C. § 1692a(6).

9. Defendant attempted to collect a.consumer debt from Plaintiff.

10. Defendant is a collection agency domiciled in Carrollton, Texas.

11. Defendant is a business entity engaged in the collection of debt in the State of Texas.

12. Defendant’s business includes collecting on unpaid, outstanding account balances.

13. The principal purpose of Defendant’s business is the collection of debts.

14, Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties.

15. During the course of its attempts to collect debts allegedly owed to third parties,
Defendant sends to alleged debtors bills, statements, and/or other correspondence, via the mail
and/or electronic mail, and initiates contact with alleged debtors via various means of
telecommunication, such as by telephone and facsimile.

16. Defendant acted through its agents, employees, officers, members, directors, heirs,
successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

FACTUAL ALLEGATIONS

17. Defendant is attempting to collect an alleged consumer debt from Plaintiff.

18. The alleged debt at issue arose from transactions for personal, family, or household
purposes.

19. In or around May of 2019, Defendant began calling Plaintiff in an attempt to collect the
alleged debt.

20. Around the same date, Defendant also reported the alleged debt to the credit bureaus.
Case 4:20-cv-02761 Document1 Filed on 08/07/20 in TXSD Page 3 of 4

21. The alleged debt relates to a Comcast bill from a house in Florida.

22. Plaintiff has never lived in Florida and does not owe the alleged debt.

23. Defendant knew or should have known Plaintiff does not owe the alleged debt.

24. Defendant failed to make disclosures required by 15 U.S.C. § 1692e in calls with
Plaintiff.

25. Defendant made false representations regarding the amount and status of the alleged
debt.

26. Plaintiff disputed the alleged debt and Defendant told Plaintiff it would send Plaintiff
proof of the alleged debt, yet failed to do So.

27. Plaintiff also disputed the debt through the Consumer Financial Protection Bureau
(“CFPB”).

28. Defendant provided false verification in response to the CFPB dispute.

29. Defendant used false and deceptive means in an attempt to collect a debt.

30. Defendant used false, deceptive, unfair, and unconscionable collection practices.

31. Plaintiff suffered mental and emotional distress due to Defendant’s illegal actions.

32. Plaintiff suffered financial and economic harm due to Defendant’s illegal actions.

33. Defendant’s collectors were working within the course and scope of their employment
when they communicated with Plaintiff.

34. Defendant’s collectors are familiar with the FDCPA.

VIOLATIONS OF THE FDCPA
35. The preceding paragraphs are incorporated as if fully stated herein.
36. Defendant is liable under 15 U.S.C. § 1692e for making false, deceptive, and misleading

representations regarding the alleged debt.
Case 4:20-cv-02761 Document1 Filed on 08/07/20 in TXSD Page 4 of 4

37. Defendant is liable under 15 U.S.C. § 1692f for using unfair and unconscionable debt
collection methods. |
JURY DEMAND
38. Plaintiff hereby demands a trial by jury.
PRAYER FOR RELIEF
Plaintiff respectfully requests that judgment be entered in Plaintiff's favor and against
Defendant, including the following relief:

1. An injunction requiring Defendant to cease all collection efforts against Plaintiff for the

alleged debt.
2. Statutory damages under the FDCPA of $1,000.
3. All actual damages suffered by Plaintiff pursuant to 15 U.S.C. § 1692k.
4. All costs and attorney’s fees incurred by Plaintiff pursuant to 15 U.S.C. § 1692k.

5. Any other relief that this Court deems appropriate.

 
 

DATED: July 24, 2020 RESPE ay) LLY SUBMITTED, | L/

   
 

Scott, Vicknair, Hair & ‘Checki, LLC
909 Poydras St., Ste. 1100

New Orleans, LA 70112
ford@svhclaw.com

Phone: (504) 684-5200

Fax: (504) 613-6351

Attorney for Plaintiff
